Sims, J.,
after making the foregoing statement, delivered the following opinion of the court:
' The decision of all of the questions presented by the assignments of error is dependent upon the decision of a single question which is as follows:
1. Was the jurisdiction and authority of the corporation court to grant or refuse the applicant the license to exercise or carry on the business of a pawnbroker in the city of Roanoke fixed by the statute contained in section 79 of the tax bill (Code 1919, page 3133); or by the city ordinance on the subject above referred to?
We are of opinion'that the State statute fixed the jurisdiction'and authority of the court in the premises.
 The city relies on' the general powers of regulation conferred on the city by the provisions in its charter as amended by the act of Assembly approved March 10, 1920, which gave the city council the power “to regulate or prevent the exercise of any unwholesome business, trade or employment, within the city, and generally to define, abate, suppress or prevent all things detrimental to the health, morals, comfort, safety, convenience and welfare of the inhabitants of the city.” The problem presented, therefore, is to ascertain what is the legislative expression on the specific subject under consideration; and we are of opinion that the specific provisions of the statute contained in the aforesaid tax bill cannot be regarded as having been repealed or mod*93ifted by the general provisions of the charter aforesaid. Whatever power of regulation of the conduct of the business under the license after it is granted may have been conferred on the city by the aforesaid general provisions of its charter, no authority whatever was conferred on the city by such provisions touching the granting or refusing of the license. It is not a case as to which the State has specifically legislated merely on the subject of the granting of a State license, and has given to the municipality the authority to legislate on the subject of granting or refusing a municipal license to conduct the business within its territorial limits. Under the aforesaid statute only one license is to be granted, and that license entitles the recipient of it to conduct the business in the municipality at the place specified in the license. Hence, we are further of opinion that the legislature has not conferred on the city of Roanoke any authority to limit or affect the jurisdiction and authority of the said court to grant such licenses as that in question; so that both of the aforesaid ordinances being without legislative authority, are null and void. Therefore, we hold that the subject is completely covered and wholly governed by the provisions of the statute aforesaid.
No authority is cited for the city which involves the existence of a specific statute in conflict with city ordinances adopted under general charter powers such as those involved in the instant case.
There are a number of authorities cited and relied on for the city dealing with the situation where the whole legislative authority over the subject has been, by legislative enactment, expressly or by necessary implication, conferred on the municipality. But as that is not the situation presented by the case before us, no further reference to such authorities need be ma;de.
The case will be affirmed.

Affirmed.